DETAILED ACTION
The Amendment filed September 29, 2022 has been entered. Claims 1, 4-6,9, 12, and 15 have been amended. Currently, claims 1-17 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 9/29/2022, with respect to the rejections of claims 1, 3-6, 9, 10, 12, 15, and 16 under 35 U.S.C. 103 over Deal have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made of claims 1, 3-6, 9, 10, 12, 15, and 16 under 35 U.S.C. 103 over Deal in view of Mansky as applied below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deal et al. (US PGPUB 2018/0188144 A1, hereinafter Deal) in view of Mansky (US Pat. No. 6,736,017 B2, hereinafter Mansky).

Regarding claim 1, Deal teaches a system for testing a multi-specimen additive manufacturing build plate (see Fig. 1, system 10 with multi-specimen build plate 12; see also Abstract), the system comprising: a mounting plate configured to secure the multi-specimen build plate in the system (see Fig. 1, mounting plate 28 secures the build plate 12); a force exertion tool having a longitudinal axis and configured to exert a force on a loading surface of a selected specimen of the multi-specimen build plate (see Fig. 1 and 5, force exertion tool 34 with longitudinal axis exerts force on loading surface within cavity 42 of specimen 22); a tool drive unit including drive components operable to cause the force exertion tool to exert the force (see Fig. 1 and 5, tool drive unit comprising actuator components 40; see also [0028] and [0030], actuating components 40 considered as the tool drive unit for force exertion); an instrumentation unit including metrology devices configured to acquire data on one or more conditions of the selected specimen during the force exertion (see Fig. 1 and 5, instrumentation unit 38 comprises sensors for each specimens to acquire data on each specimen); and wherein the system is configured to acquired data including one or more of applied load, deflection, time, temperature, and strain information (see [0033], sensors 38 measure load vs. displacement, stress/strain, and yield strength as described).
Deal fails to specifically teach a processor unit configured to access executable instructions that cause the processor unit to extract parameters from the acquired data including one or more of applied load, deflection, time, temperature, and strain information.
However, as described above, Deal teaches that the system is configured to acquired data including one or more of applied load, deflection, time, temperature, and strain information (see [0033], sensors 38 measure load vs. displacement, stress/strain, and yield strength as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Deal to include a processor unit configured to access executable instructions that cause the processor unit to extract parameters such as load, displacement, stress, etc. as described. This is because the use of processors and executable instructions allows for systems to conduct repeatable tests in an accurate manner as is known in the art of measuring and testing. 

Furthermore, Deal fails to teach that at least one of the mounting plate or the force exertion tool is translatable in a plane perpendicular to the longitudinal axis.
Manksy teaches a system for high throughput mechanical property testing of materials (see Abstract; see also Fig. 8) comprising a mounting plate (324) and a force exertion tool (see Fig. 6, force application system 312), wherein the force exertion tool is translatable in a direction perpendicular to the longitudinal axis of the force exertion tool (see Fig. 8, force application system 312 translates within the substrate plane for testing each sample 342).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Deal with the translating force exertion tool as suggested by Manksy. This would allow for rapid testing of material libraries as suggested by Manksy (see col. 1, line 66 through col. 2, line 27). 

Regarding claim 3, Deal as modified by Manksy above teaches all of the limitations of claim 1.
Furthermore, Deal teaches more than one force exertion tool, each of the more than one force exertion tool decoupled from others of the more than one force exertion tool (see Fig. 1 and 5, tool drive unit comprising decoupled actuator components 40; see also [0028] and [0030], actuating components 40 used for decoupled force exertion).

Regarding claim 4, Deal as modified by Manksy above teaches all of the limitations of claim 1.
Deal as modified by Manksy above fails to specifically teach the mounting table configured to translate its position in the plane in relation to a position of the force exertion tool to align a next specimen with the force exertion tool.
However, as described above, Manksy teaches a system for high throughput mechanical property testing of materials (see Abstract; see also Fig. 8) comprising a mounting plate (324) and a force exertion tool (see Fig. 6, force application system 312), wherein the force exertion tool is translatable in a direction perpendicular to the longitudinal axis of the force exertion tool to align a next specimen with the force exertion tool (see Fig. 8, force application system 312 translates within the substrate plane for aligning the force applicator to testing each sample 342).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to further modify the system of Deal as modified by Manksy above such that either the force exertion tool or the mounting table was able to translate in a manner similar to the  translating force exertion tool as suggested by Manksy. This would allow for rapid testing of material libraries as suggested by Manksy (see col. 1, line 66 through col. 2, line 27). Furthermore, it has been held that rearranging parts (in this case, the motorized components) of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).

Regarding claim 5, Deal as modified by Manksy above teaches all of the limitations of claim 1.
Deal as modified by Manksy above fails to specifically teach the force exertion tool configured to translate its position in the plane in relation to a position of the mounting table to align a next specimen with the force exertion tool.
However, Manksy further teaches that  the force exertion tool configured to translate its position in the plane in relation to a position of the mounting table to align a next specimen with the force exertion tool (see Fig. 8, force application system 312 translates within the substrate plane for aligning the force applicator to testing each sample 342).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the system of Deal with the translating force exertion tool as suggested by Manksy. This would allow for rapid testing of material libraries as suggested by Manksy (see col. 1, line 66 through col. 2, line 27).

Regarding claim 6, Deal teaches a method of testing a multi-specimen build plate (see [0028]-[0032], method for testing build plate 12 described), the method comprising: acquiring the multi-specimen build plate (see Fig. 1 and 5; see also [0028]-[0032], build plate 12), the multi-specimen build plate having a plurality of specimens (22); installing the multi-specimen build plate onto a mounting plate in a test system (see [0028]-[0032], build plate 12 installed onto mounting plate 28 within system 10); aligning a force exertion tool having a longitudinal axis with a selected one of the plurality of specimens (see Fig. 1 and 5; see also [0028]-[0030], force exertion tool 34 with longitudinal axis is aligned with each specimen 22); imparting a force on the selected specimen (see [0028]-[0032], force exertion tool 34 is aligned with each specimen 22 and imparts force as described); collecting test data from the selected specimen (see Fig. 1 and 5 and [0028]-[0030], instrumentation unit 38 comprises sensors for each specimens to acquire data on each specimen); analyzing the collected data for one or more of the selected specimens to identify a correlation between the collected data for the selected specimen and its applied manufacturing build parameters (see [0027], system is for screening and/or testing of multiple chemistries, considered by the Examiner as applied manufacturing build parameters). 
Deal fails to specifically teach determining if another specimen of the plurality of specimens is to be selected.
However, Deal does teach that each specimen can be tested individually (see [0028], each specimen is provided with individually actuatable actuators 34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Deal to include a determination of whether additional specimens were to be selected for testing. This would improve the method of Deal by removing unnecessary testing of samples with the same chemistry and thereby improve the speed of testing.

Furthermore, Deal fails to teach aligning the force exertion tool by translating at least one of the mounting plate of the force exertion tool in a plane perpendicular to the longitudinal axis.
Manksy teaches a system and method for high throughput mechanical property testing of materials (see Abstract; see also Fig. 8; see also col. 21, line 57 through col. 22, line 58) comprising a mounting plate (324) and a force exertion tool (see Fig. 6, force application system 312), wherein the force exertion tool aligned to each sample by translating in a direction perpendicular to the longitudinal axis of the force exertion tool (see Fig. 8 and col. 21, line 57 through col. 22, line 58, force application system 312 translates within the substrate plane for testing each sample 342).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Deal with the translating force exertion tool as suggested by Manksy. This would allow for rapid testing of material libraries as suggested by Manksy (see col. 1, line 66 through col. 2, line 27).

Regarding claim 9, Deal as modified by Manksy above teaches all of the limitations of claim 6.
Furthermore, Deal teaches collecting data including obtaining at least one of force, time, temperature, strain, or displacement data resulting from imparting the applied force on the specimen (see [0028], e.g. testing of strain).

Regarding claim 10, Deal as modified by Manksy above teaches all of the limitations of claim 6.
Furthermore, Deal teaches simultaneously aligning more than one force exertion tool with respective selected specimens of the plurality of specimens; and imparting a force on the respective selected specimens (see Fig. 1 and [0028]-[0032], force exertion tool array 24 is aligned for all specimens and imparts force as described).

Regarding claim 12, Deal teaches a method of testing a multi-specimen build plate (see [0028]-[0032], method for testing build plate 12 described), the method comprising: acquiring the multi-specimen build plate (see Fig. 1 and 5; see also [0028]-[0032], build plate 12), the multi-specimen build plate having a plurality of specimens (22); installing the multi-specimen build plate onto a mounting plate in a test system (see [0028]-[0032], build plate 12 installed on mounting plate 28 within system 10); aligning a force exertion tool having a longitudinal axis with a selected one of the plurality of specimens (see Fig. 1 and 5; see also [0028]-[0030], force exertion tool 34 with longitudinal axis is aligned with each specimen 22); imparting a force on the selected specimen (see [0028]-[0032], force exertion tool 34 is aligned with each specimen 22 and imparts force as described); collecting test data from the selected specimen (see Fig. 1 and 5 and [0028]-[0030], instrumentation unit 38 comprises sensors for each specimens to acquire data on each specimen); analyzing the collected data for one or more of the selected specimens to identify a correlation between the collected data for the selected specimen and its applied manufacturing build parameters (see [0027], system is for screening and/or testing of multiple chemistries, considered by the Examiner as applied manufacturing build parameters). 
Deal fails to specifically teach determining if another specimen of the plurality of specimens is to be selected.
However, Deal does teach that each specimen can be tested individually (see [0028], each specimen is provided with individually actuatable actuators 34).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Deal to include a determination of whether additional specimens were to be selected for testing. This would improve the method of Deal by removing unnecessary testing of samples with the same chemistry and thereby improve the speed of testing.

Furthermore, Deal fails to specifically teach a non-transitory computer-readable medium having stored thereon executable instructions when executed by a processor unit cause the processor unit to perform a method of testing a multi-specimen build plate.
However, as described above, Deal teaches that the system is configured to acquired data including one or more of applied load, deflection, time, temperature, and strain information (see [0033], sensors 38 measure load vs. displacement, stress/strain, and yield strength as described).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the system of Deal to include a non-transitory computer-readable medium with executable instructions for the testing method described. This is because the use of processors and executable instructions allows for systems to conduct repeatable tests in an accurate manner as is known in the art of measuring and testing.

Finally, Deal fails to teach aligning the force exertion tool by translating at least one of the mounting plate of the force exertion tool in a plane perpendicular to the longitudinal axis.
Manksy teaches a system and method for high throughput mechanical property testing of materials (see Abstract; see also Fig. 8; see also col. 21, line 57 through col. 22, line 58) comprising a mounting plate (324) and a force exertion tool (see Fig. 6, force application system 312), wherein the force exertion tool aligned to each sample by translating in a direction perpendicular to the longitudinal axis of the force exertion tool (see Fig. 8 and col. 21, line 57 through col. 22, line 58, force application system 312 translates within the substrate plane for testing each sample 342).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Deal with the translating force exertion tool as suggested by Manksy. This would allow for rapid testing of material libraries as suggested by Manksy (see col. 1, line 66 through col. 2, line 27).

Regarding claim 15, Deal as modified by Manksy above teaches all of the limitations of claim 12.
Furthermore, Deal teaches that the method for implementation includes collecting data including obtaining at least one of force, time, temperature, strain or displacement data resulting from imparting the applied force on the specimen (see [0028], e.g. testing of strain).

Regarding claim 16, Deal as modified by Manksy above teaches all of the limitations of claim 12.
Furthermore, Deal teaches that the method for implementation includes simultaneously aligning more than one force exertion tool with respective selected specimens of the plurality of specimens; and imparting a force on the respective selected specimens (see Fig. 1 and [0028]-[0032], force exertion tool array 24 is aligned for all specimens and imparts force as described).

Allowable Subject Matter
Claims 2, 7, 8, 11, 13, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2, 7, 8, 11, 13, 14, and 17, Deal as modified by Manksy above represents the best art of record. However, Deal as modified by Manksy above fails to encompass all of the limitations of dependent claims 2, 7, and 13.
Specifically, Deal fails to critically teach the force exertion tool including a bifurcated feature configured to contact the selected specimen loading surface and to exert force on the loading surface without contacting a gage portion of the selected specimen (claim 2); including providing the multi-specimen build plate, each of the plurality of specimens having a supporting member, at least one leg between the supporting member and the build plate, and an element-under-test connected to the supporting member, wherein the supporting member, the at least one leg, and the element- under-test are an integral assembly (claim 7); and the executable instructions further configured to cause the processor unit to perform the method, including providing the multi-specimen build plate, each of the plurality of specimens having a supporting member, at least one leg between the supporting member and the build plate, and an element-under-test connected to the supporting member, wherein the supporting member, the at least one leg, and the element-under-test are an integral assembly (claim 13).
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 2, 7, and 13 and the examiner can find no teachings for a system, method, and non-transitory medium as claimed, which specifically includes the above limitations, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855